Title: From Benjamin Franklin to John Antill, 18 February 1774
From: Franklin, Benjamin
To: Antill, John


Sir,
London, Feb. 18. 1774
Before I had an Opportunity of answering your Letter, I was displac’d from my Office, which puts it out of my Power to do you any Service in what you propose, and makes a more particular Answer unnecessary. I will however speak with Mr. Potts concerning his Letter, and acquaint you with the Result. Present my Best Respects to Mr. and Mrs. Colden, and accept the Good Wishes of Your most obedient Servant
B Franklin
Mr Antill
